Citation Nr: 1135902	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  01-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder to include hypertension.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  He also had periods of service in the Reserves from 1983 to 1989 with periods of active duty for training from January 9, 1984 to January 20, 1984; January 14, 1985 to January 25, 1985; January 13, 1986 to January 24, 1986; May 11, 1987 to May 22, 1987; and June 11, 1988 to June 24, 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 1999, April 2000, and May 2001 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2002, the Veteran testified before a Veterans Law Judge (VLJ) of the Board at a Central Office videoconference hearing.  A transcript of that hearing has been associated with the claims folder.  Because the VLJ who conducted the August 2002 is no longer employed by the Board, the Veteran has the right to another Board hearing.  38 C.F.R. § 20.207 (2010) (The VLJ who conducts a hearing shall participate in making the final determination of the claim).  In May 2008, he indicated that he did not want to be scheduled for another hearing.

In a February 2003 decision, the Board denied service connection for a heart disability to include hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2003 order, the Court granted a joint motion for remand, vacated the February 2003 Board decision, and remanded the case to the Board for readjudication consistent with the motion.

In March 2004, this matter was remanded to the RO for additional development.

In November 2004, the Board issued another decision denying service connection for a heart condition, and the Veteran appealed to the Court.  In a June 2006 order, the Court set aside the Board's November 2004 decision, and remanded the case to the Board for readjudication consistent with its order.

In July 2008, the Board remanded the issue for additional development.  Such development has been completed, and the issue is ready for appellate review. 

In July 2010, the Veteran submitted a service connection claim for posttraumatic stress disorder (PTSD).  In November 2010, the Veteran submitted a claim for non service connected pension benefits.  In a May 2011 statement, the Veteran asserted that he had an adjustment disorder associated with depression that was related to service.  These claims have not been adjudicated.  The issues of service connection for a psychological disorder to include PTSD, and non service connected pension benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have hypertension or heart disease that is etiologically related to service or initially manifested within a year of separation.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a heart disorder to include hypertension are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in April 2004, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  In December 2007, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim.  While these letters were furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in a Supplemental Statement of the Case issued in November 2008.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, personnel records, VA treatment records through May 2011, and private medical records.  The Veteran was provided a Radiation Risk Activity Information Sheet to assist him in substantiating his exposure to ionizing radiation.  The RO also contacted the Social Security Administration (SSA) for any records they held regarding the Veteran and received a negative response in January 2009.  

Additionally, the Veteran was provided a proper VA examination for his claim in September 2008, with an April 2009 VA addendum medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The receipt VA examination report and addendum opinion reflects development in substantial compliance with the July 2008 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In several recently written statements, the Veteran contends that his VA examination is inadequate.  He contends that the currently claimed disability is inextricably intertwined with his additionally claimed disabilities.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  He cites several medical articles that suggest a relationship between psychiatric problems and physical illness.  These articles are competent medical evidence, but the Board assigns them little probative value as they do not address the facts underlying the claim on appeal.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  

There is no competent medical evidence suggesting that a claimed psychological disorder bears an etiological relationship to the claimed cardiovascular disabilities.  38 C.F.R. § 3.159(a)(1).  Notably, the Veteran is not service connected for a psychiatric disability.  The Board considers the question of whether a claimed psychological disorder is related to the currently claimed disabilities to be an issue requiring competent medical evidence.  Id.  The Veteran has not been shown competent to report on etiological relationships that require medical expertise.  Id.  Any assertions of a positive etiological relationship by him have no probative value.  See id.; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  The Board finds the Veteran's contention that the VA examination and opinion is inadequate because the examiner failed to consider any additional psychological disorder to be without merit.  Id.

The Veteran also asserts that the VA medical opinion is conclusory.  The Court has held that "[t]he Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion" in determining the probative value of the medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) citing Stefl v. Nicholson, Vet. App. 21 Vet. App. 120, 125 (2007).  In the April 2009 addendum opinion, the VA examiner provided a discussion based upon the evidence for his negative opinion.  He also cited a medical article to support his opinion.  There is no additional medical evidence weighing against his underlying rationale or otherwise undermining his method of analysis of relying on contemporaneous blood pressure readings.  The Board rejects the Veteran's assertion that the medical opinion is inadequate.  See id.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain chronic disabilities, including cardiovascular-renal diseases such as hypertension and arteriosclerosis, that were manifested within a year following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

The record shows that the Veteran had a record of occupational exposure to ionizing radiation.  Heart disease or hypertension are not diseases subjected to presumptive service connection for radiation-exposure Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes all forms of cancer.  38 C.F.R. § 3.311(b)(2).  Therefore, the Veteran has to show that his heart condition, including hypertension had a direct etiological relationship to ionizing radiation exposure.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  "Active duty for training" includes full-time duty performed by Reservists for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). 

Thus, the definitional statute, 38 U.S.C.A. § 101(24) (West 2002), makes a clear distinction between those who have served on active duty and those who have served on active duty for training.  The Court has held this statute, in effect, means that an individual who has served only on active duty for training must establish a service-connected disability in order to achieve Veteran status and to be entitled to compensation.  Furthermore, unless an appellant has established status as a Veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, at 470 (1995).

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., a prior or subsequent period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of active duty for training where the claim for benefits is premised on that period of active duty for training.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  It must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2010).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Evidence

Service treatment records from active service do not show findings of hypertension.  
They include a record of occupational exposure to ionizing radiation.  They showed a total exposure during service aboard the USS Dwight D. Eisenhower of 00.007 doses out of a total permissible lifetime exposure of 25 doses for the period October 7, 1979 to April 11, 1980.

At the June 1983 separation examination, the Veteran's blood pressure was measured as 124/ 80 (systolic / diastolic).  He was clinically examined and not found to have any abnormalities of the heart or vascular system.  

Medical records from the Veteran's period of reserve service do not reflect a diagnosis of any cardiovascular disorder.  Although two reserve service blood pressure readings were elevated, the examiners did not note hypertension.  Examination reports dated in December 1984 and May 1988 indicate that examinations of the heart and vascular systems were normal.  Blood pressure taken in December 1984 read 134/88 and in May 1988 read 140/90.  Medical history questionnaires given to the Veteran as part of the December 1984 and May 1988 examinations showed that he denied having or ever having the following symptoms: heart trouble, high or low blood pressure, pain or pressure in chest, and shortness of breath.  

Private medical records dated from March 1986 to November 1988 do not reflect a diagnosis of hypertension or any other cardiovascular disease.  The blood pressure reading for March 1986 was 137/66.  In July 1987, the blood pressure reading was 140/90.  

In June 1996, the Veteran sought medical attention for numbness in his right upper extremity.  He reported noticing pain while performing physical activity.  Blood pressure readings were listed as 152/110 on two occasions.  Several medical studies were performed.  The examiner noted the cardiopulmonary findings were benign.  He noted tenderness and spasm over right trapezius.  He diagnosed right trapezius strain.  

A November 1997 notation in private medical records indicates that the Veteran's blood pressure reading was 148/100.  It was noted that the Veteran had a history of hypertension for two years and he last saw a doctor approximately a year ago.  It was further noted that the Veteran stated that he controlled his blood pressure with diet.  Another notation in November 1997 indicates that the Veteran's blood pressure was re-checked and read 160/100.  He was advised to see a physician for a blood pressure evaluation. 

Hospital records, dated in May 1999, reflected that the Veteran presented to the emergency room with episodes of lightheadedness.  The assessment was episodes of symptomatic recurrent monomorphic ventricular tachycardia, frequent premature ventricular contractions, and abnormal electrocardiogram suggesting anterolateral ischemia.  He was released with a new pacemaker and automatic implantable cardiovertor defibrillator.

In a January 2000 statement, Dr. W.H. stated that the Veteran had dilated congestive cardiomyopathy and a left ventricular ejection fraction of 30 percent, symptomatic ventricular tachycardia, status post pacemaker implantation, and a history of hypertension.

Private hospital records, dated in July 2001, show that the Veteran had hypertension.  Private medical records from August 2001 indicate that he had uncontrolled hypertension, dilated nonischemic cardiomyopathy with normal coronary angiography, and ventricular tachycardia with implantable cardiovertor defibrillator.  It was noted that he had a history of noncompliance with medications. 

VA treatment records, dated in November 2002, show that the Veteran had a past history of hypertension for over 10 years.  He reported that his blood pressure was elevated during military service.  

The Veteran submitted a July 2003 medical statement from Dr. W.C. in support of his claim.  Dr. W.C. stated that the Veteran was under his care for congestive heart failure on the basis of diastolic dysfunction with hypertension.  He commented that the Veteran had ventricular tachycardia with an implantable cardiovertor-defibrillator.  Dr. W.C. further reported that:

"apparently, his hypertension dates to the time that he was in the military service and had certainly contributed to his left ventricular hypertrophy and diastolic dysfunction.  It, in fact, may be the entire etiology of his left ventricle diastolic dysfunction and left ventricular hypertrophy.  What role, if any, it played in his systolic dysfunction, which has now resolved, is unclear."

The Veteran's ex-wife, A.W. submitted a November 2003 statement.  She reported being married to the Veteran during active service.  She recalled that since 1979 the Veteran complained of headaches and dizziness.  They attributed it to stress during active service.  Recently, they concluded that the symptoms could have been undiagnosed hypertension.  

A January 2004 private medical record reflects an impression of uncontrolled hypertension though improved over prior tracing; diastolic congestive heart failure, chronic; and ventricular tachycardia with implantable cardiovertor defibrillator.

In a May 2004 statement, the Veteran noted that he had elevated blood pressure upon entering the military according to his medical records.  He reported going to sick bay for cold symptoms.  During two out of the three visits, his blood pressure was not taken, but he was informed his blood pressure was high.  

In May 2005 statements, the Veteran asserted that ionizing radiation is related to his heart condition and he recalled episodes of his heart racing during active service.  He cited the extreme conditions of working in the main machinery room during active service.  

VA treatment records, dated in March 2006 and March 2007, reflect that the Veteran's hypertension was well controlled with the present medication.  However, at a July 2006 private medical consultation the Veteran presented with uncontrolled hypertension.   

In January 2008, the Veteran reported that his blood pressure was not taken during two in-service sick bay visits.  

Private hospital records, dated in February 2008, showed that the Veteran sought emergency treatment for problems with his pacemaker.  The hospital record reflected an impression of pacemaker with low battery function and concern for automatic implantable cardioverter-defilbrillater discharge.  He was discharged and advised to follow up with his primary care physician and cardiologist.  A private medical note shortly following emergency room visit reflected that the Veteran was recommended for a procedure to change the defillibrator battery.  

The Veteran underwent a VA cardiology examination in September 2008.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported having a medical history of cardiac arrhythmias, exertional dyspnea, diabetes, hypertension, and dyslipidemia.  He continued to use tobacco cigarettes.  The examiner cited relevant clinical findings from the Veteran's service treatment records and reserve service records.  He noted that the Veteran underwent a cardiac catheterization in May 1999.  The most recent echocardiogram showed the following: normal left ventricular systolic function with an estimated left ventricular ejection fraction greater than 50 percent; normal AV, MV, and mitral annulus; normal tricuspid valve; and no pericardial effusion.  The Veteran reported his exercise tolerance precluded activities such as lawn mowing and heavy carpentry.  

Clinical examination showed blood pressure reading of 140/80 and regular heart rate and rhythm.  The lower extremities did not show cyanosis or edema.  The examiner diagnosed hypertensive cardiomyopathy.  He noted the most recent echocardiogram showed a normal ejection fraction in contrast to prior studies.  He commented that the improvement was due to controlled hypertension and medication.  He opined that it was less likely the Veteran had hypertension during service or with a year of separation based upon blood pressure readings taken during service.  

VA treatment records, dated from 2008 through 2011, reflected that the Veteran continued to seek cardiology treatment.  However, these records do not provide any additional information concerning the etiology of his hypertension and cardiac conditions.  

In April 2009, the VA physician conducting the September 2008 VA examination authored an addendum medical opinion.  He re-reviewed the claims folder, including his prior examination report.  He first addressed the issue of whether the Veteran had hypertension during service.  He noted the blood pressure measurements records in service and reserve treatment records.  He detailed Dr. W.H.'s findings beginning in May 1999 and cited a medical article published in the American Family Physician Journal.  

He stated that it is absolutely clear that the Veteran did not have hypertension during active service.  He cited the normal blood pressure measurements and reported medical history by the Veteran.  Based on this evidence, he commented it was highly unlikely the Veteran had an onset of hypertension during military service.  He also noted that the Veteran's cardiologist diagnosed cardiomyopathy secondary to systolic and diastolic heart function.  He observed that the Veteran had a positive family history for heart disease.  He opined that the Veteran had heart disease secondary to hypertension.  Since he opined that hypertension did not have its onset during active service, he believed it was highly unlikely that cardiomyopathy originated in or was otherwise related to service.  

In May 2009, the Veteran's representative submitted additional medical articles supporting his contention that hypertension was initially manifested during service.  The articles from the American Heart and National Heart Lung and Blood Institute websites list prehypertension levels as 120-139 systolic pressure and 80-89 diastolic pressure.  They, in addition to a TeleMed website article, also report that hypertension may remain asymptomatic for many years.  Another article from the Journal of Human Hypertension indicated that more than four blood pressure measurements may be necessary to accurately assess hypertension.  

In July 2009, the Veteran notes that service treatment records reflected treatment for flu type symptoms without blood pressure readings.  

Private medical records from Columbia Heart reflected that the Veteran received periodic testing for his implanted cardiac device throughout 2008 and 2009. 

In May 2010 and September 2010, the Naval Dosimetry Center confirmed occupational exposure during the period of service from November 1979 to April 1980.  It showed Deep Dose Equivalent (DDE) - photon of 00.007 (REM).  

In May 2011, the Veteran submitted several statements from his relatives.  They expressed support for his claim, but did not provide additional information suggesting that hypertension or cardiomyopathy is etiologically related to service.   

Throughout the course of the appeal, the appellant and his representative submitted numerous medical articles in support his claim for service connection.  They include High Blood Pressure from the Medicine Consumer Health website, Medical Update: Pulmonary Hypertension from the Rush University Medical Center website, Hypertension: the silent killer from the Walgreens Health Initiatives, Hypertension from the Black Health Care website, Epidemiology of Hypertension and Cardiovascular Disease in African Americans, from the NCBI website,  Hypertensive Heart Disease in African Americans from the NCBI website, High Blood Pressure and African Americans, from the Netwellness website, and Assessing hypertension control in the community: the need for follow-up measurements to ensure clinical relevance from the PubMed Central website.  

These articles discuss the disease of hypertension, how hypertension is detected, and how hypertension is treated and prevented.  One article indicates that there are no symptoms for hypertension.  Another article indicates that many people with hypertension are asymptomatic but sometimes people with hypertension have headaches, fatigue, a fast heart beat, chest pain, blurry vision, or frequent urination. Another article indicates that the most common symptoms attributable to the pulmonary hypertension are shortness of breath with effort, fatigue, angina pectoris, syncope, near syncope, and peripheral edema.  Then another article reports that the clinical diagnosis of hypertension requires evidence of sustained blood pressure elevation.  

Analysis 

The Veteran asserts that service connection is warranted for a heart disorder to include hypertension.  The medical evidence shows that the Veteran currently has hypertension and cardiomyopathy.  The remaining issue is whether there is a nexus to service or an initial manifestation within a year of separation.  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309. 

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The competent medical evidence from the Veteran's period of active service shows that heart disease and hypertension were not manifested during service.  Service treatment records do not reflect a diagnosis of a cardiovascular disorder or hypertension.  Notably, reserve service records, dated in December 1984, showed a blood pressure reading of 134/88.  This is highly probative medical evidence that hypertension was not present within a year of separation from service.  Owens, supra.; 38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2010).  

The Board has considered that blood pressure readings suggesting hypertension were made during the Veteran's period of reserve service.  See July 1987 private medical records and May 1988 reserve records.  For reserve service, the regulations distinguish between active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Periods of ACDUTRA cover disease and injuries incurred or aggravated in the line of duty and periods of INACDUTRA are limited to injuries incurred in the line of duty or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 C.F.R. § 3.6(a),(d).  

Since the claimed disabilities are not injuries and do not fall within the cardiovascular exceptions, any manifestations during INACDUTRA reserve service cannot be considered.  See id.

The Veteran had ACDUTRA periods listed as January 9, 1984 to January 20, 1984; January 14, 1985 to January 25, 1985; January 13, 1986 to January 24, 1986; May 11, 1987 to May 22, 1987; and June 11, 1988 to June 24, 1988.  The first blood pressure reading meeting VA's hypertension definition occurred on July 13, 1987 when a reading of 140/90 was recorded.  Another reserve record, dated in May 22, 1988 reflects another 140/90 reading.  These dates are not during the period of ACDUTRA service.  The Veteran has submitted lay statements regarding hypertensive symptoms beginning in service.  However, they do not include specific descriptions of the disease manifesting or being aggravated while in the line of duty during any period of ACDUTRA service, nor is there any medical evidence to such an effect.  Without such evidence, the Board finds that service connection based upon any ACDUTRA period of service is not warranted.  38 C.F.R. § 3.6(a),(d); 38 C.F.R. § 3.306.  
  
In support of the claim, the Veteran has submitted numerous lay statements.  The Board notes that hypertension and heart disease are medical conditions requiring medical expertise beyond the capabilities of lay observation for proper diagnosis and treatment.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran has not been shown to possess such medical expertise or education, and the Board finds that he is not competent to report on medical issues.  38 C.F.R. § 3.159(a)(1).  Accordingly, his self reports of hypertension and heart disease being etiologically related to service or diagnosing such disorder within a year of separation have no probative value.  Owens, supra.; see id.  Similarly, his lay statements attributing heart disease and hypertension to ionizing radiation exposure have no probative value.  Id.

Meanwhile, the Board notes that the Veteran is competent to report on observable symptoms associated with heart disease, such as chest pain or dizziness.  38 C.F.R. § 3.159(a)(2); Layno, supra.  He and his ex-wife provided reports suggesting vertigo and headaches were present during service and the initial manifestations of the currently claimed condition.  The Board finds such lay reports to be substantially undermined by his denials of  headaches, dizziness or fainting spells, heart trouble, high or low blood pressure, pain or pressure in chest, and shortness of breath on December 1984 and May 1988 reserve medical history questionnaires.  Due to the inconsistency with the explicit denials in reserve service records, the Board finds the lay statements as to continuing symptoms to have low probative value.  Caluza, supra.; Madden, supra.  

In May 2004, the Veteran reported that during service medical providers informed him that he had hypertension without taking a blood pressure reading.  The Board finds this statement facially incredible as a blood pressure reading is necessary to assess hypertension.  See id. 

The Veteran also submitted numerous medical articles regarding hypertension and cardiology to support his lay assertions.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking hypertension or cardiomyopathy to active service.  Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, the Board finds the medical articles submitted on behalf of the Veteran to hold minimal probative value.  Id.; Owens, supra.

The Board has also considered Dr. W.C.'s positive etiology opinion.  In July 2003, he reported that the Veteran's hypertension dated to his military service and was etiologically related to the current cardiac disorder.  Close review of Dr. W.C.'s letter indicates that it was based on an unquestioning acceptance of the Veteran's report of a diagnosis of hypertension in service.  As noted above, hypertension or any other cardiovascular disease were not detected or diagnosed in service.  There is no evidence that Dr. W.C. reviewed the Veteran's service treatment records or had access to the Veteran's claims file.  

The Board finds that Dr. W.C.'s statement is based upon an unsupported history furnished by the Veteran.  The Court has held that medical opinions premised upon an unsubstantiated account provided by a claimant are of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant); see also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). See also Owens, supra; Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Accordingly, the Board finds that Dr. W.C.'s opinion does not have probative value.  See id.

The VA physician conducting the September 2008 VA examination and providing the April 2009 addendum medical opinion gave a negative medical opinion.   He provided a discussion and explained the reasons for his opinion in the April 2009 addendum.  It is consistent with the evidence of record.  The April 2009 addendum opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, supra. (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Board considers this opinion to be probative evidence that the Veteran's hypertension and heart disorder were not initially manifested until several years after active service.  See id.; Madden, supra.

After careful consideration of all lay and medical evidence of record, the Board finds the preponderance of the evidence to weigh against the claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a heart disorder to include hypertension is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


